                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JERRY ELKINS,                                   )
                                                )
       Movant,                                  )
                                                )
v.                                              )       No. 4:16 CV 645 CDP
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
       Respondent.                              )


                                MEMORANDUM AND ORDER

       Movant filed a “Motion to Dismiss Counts I and XIII of the Indictment” in this closed §

2255 case while movant’s motion for certificate of appealability was on appeal. The Eighth

Circuit Court of Appeals denied the certificate of appealability and dismissed his appeal on

September 18, 2018. The Eighth Circuit denied the petition for rehearing en banc and the

petition for rehearing by the panel on November 20, 2018. Movant’s motion to dismiss does not

state any grounds for relief in this closed case and will be denied. As this case is closed,

movant’s motion for appointment of counsel will also be denied.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to dismiss [28] and motion for

appointment of counsel [32-2] are denied.




                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE

Dated this 28th day of November, 2018.
